FILE COPY




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 3, 2022

                                      No. 04-22-00136-CV

BARRETT FIREARMS MANUFACTURING, INC., Barrett Firearms USA, Inc., and Federal
                       Cartridge Company.,
                            Appellants

                                                v.

                                        Xavier FLORES,
                                           Appellees

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-CI-17551
                          Honorable Richard Price, Judge Presiding


                                         ORDER
        On May 13, 2022, we granted appellants’ petitions for permissive appeal, and we noted
the clerk’s record and reporter’s record covering a hearing held on February 10, 2022 had been
filed. We instructed appellants to notify us indicating whether the appellate record was
complete. On May 26, 2022, appellants filed notices stating the appellate record was complete.
Accordingly, we order appellants to file their briefs by June 23, 2022. See TEX. R. APP. P.
28.3(k), 38.6(a). Appellee’s brief is due twenty days after appellants’ file their briefs. See TEX.
R. APP. P. 28.3(k), 38.6(b).


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court